Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to 
fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24-25, 27, 29-30, 31, 34-35, 37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Thapliyal et al. (US 9,595,271) in view of Millet et al. (US 2015/0134331) and further in view of Ozawa et al. (US 2018/0206764).
As to claim 21, Thapliyal teaches a computer-implemented method comprising: determining first data/stream corresponding to audio detected by at least one the audio detection signal being generated upon the audio detection processing indicating presence of audio in the audio stream, Claim 1)
processing the first data with a (keyword or speech) recognition/detection component;( applying speech recognition processing to an input audio stream of a participant to generate distinct audio detection and speech recognition signals, Fig.4, 50) ; determining, that the first data does not include a representation of a wakeword/phrase/word) (the non-speech audio condition being identified by the generation of the audio detection signal while the speech recognition signal is not generated, claim 1); (Pars.6-8, 16-18)
determining, using a component, that the audio represents (identifying non-speech audio condition); and 
performing at least one action (#52, (3)), Par.8) based on the determination (Claim1; Pars.21, 25).

    PNG
    media_image1.png
    224
    351
    media_image1.png
    Greyscale

It is noted that while Thapliyal teaches, detecting a spoken phrase, and where upon detecting speech the speech transcription becomes active he doesn’t explicitly teach use of wakeword and wakeword component as it is commonly done and recited in the claim. However, Millet in same field teaches a method for detecting and activating an any non-verbally generated sound including whistle, a hand clap, etc. can be used to activate the command mode” (Fig.4, Pars.31, 51). The use of wakeword as taught by Millet will be obvious to one of ordinary skill in the art before the time of applicant’s invention in order to efficiently determine and start the transcription process.
	It is also noted that while the prior arts teach detecting different non-verbal sounds they do not explicitly teach where the non-verbal includes detecting cough. However, Ozawa teaches a cough detection apparatus that includes a receiving unit and a cough detection unit where the cough detection unit detects a cough of the person (Figs.2, 9; Par.4). The modification would be obvious in the teaching of Thapliyal’s art in order to detect the person cough and identify it as another non-speech event. 
	As to claim 24, Ozawa teaches wherein the determining that the audio represents the human cough comprises processing the first data using the component (Fig.2).
As to claims 25 and 27, Thapliyal teaches wherein performing the at least one action comprises: altering at least one operational parameter of a first device, including the display (Col.5, lines 1-15; Col.4, lines 10-25).
Regarding claim 29, Ozawa teaches where the audio is converted into frequency features (Figs.6-7) and it is inherent that the other prior arts determine feature vectors 
As to claim 30, Ozawa teaches determining that the audio represents a human sneeze (Pars.68-69).
Regarding claims 31, 34-35, 37 and 39-40, the corresponding system comprising the steps addressed for the claims above (including where the audio represents human sneeze) is analogous and therefore rejected as being unpatentable over Thapliyal et al. (US 9,595,271) in view of Millet et al. (US 2015/0134331) and further in view of Ozawa et al. (US 2018/0206764) for the foregoing reasons.
Claims 22-23 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Thapliyal et al. (US 9,595,271) in view of Millet et al. (US 2015/0134331) and Ozawa et al. (US 2018/0206764) and further in view of Mikan et al. (US 8,374,590).
	As to claims 22 and 32, Thapliyal doesn’t explicitly teach wherein performing the at least one action comprises: sending, from an identified first device to at least one second device, an indication that the user is in a vicinity of the first device.
However, Mikan teaches a system for detecting user’s presence from voice and updating user presence based upon the user presence near the mobile device and sending, from a first device to at least one second device (requesting mobile device, MD), an indication that the user is in a vicinity of the first device (Figs.3-4; Col.2, lines 21-26; Col.5, line 60-line 6; ‘(15) The presence devices 120 can be any means for determining presence, for example, a facial recognition device, a voice recognition device, a fingerprint recognition device, a thermal imaging device, a motion sensor, a weight sensor, any combination thereof, and the like’). The modification of Thapliyal’s system in view of Mikan, would be obvious to one 
As to claims 23 and 33, Mikan teaches sending, from the first device to the at least one second device, an identifier of the first device along with the indication (Figs.3-4).
Claims 26, 36 and 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Thapliyal et al. (US 9,595,271) in view of Millet et al. (US 2015/0134331) and Ozawa et al. (US 2018/0206764) and further in view Hsu et al. (US 2015/0161989).
	As to claims 26 and 36, the prior arts do not explicitly teach increasing sensitivity of increasing a sensitivity of the wakeword (speech) detection component. Hsu teaches where the sensitivity of keyphrase detection is increased based on non-verbal user activity sensed by a sensor of the device (Fig.1, Par.31). the modification would be obvious to one of ordinary skill in the art before the time of applicant’s invention, in order to make the keyword detection or the speech recognition, to interpret incoming sound as speech/keyword. 
With regard to claims 28 and 38, Official Notice is taken that increasing the memory size or activating the memory after detection of voice activity is common and well known in the art of speech recognition and would be obvious in the prior arts in order to activate/increase the buffer that is required to process the speech input. See for example US 2014/0122078; Fig.6
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ABEBE/Primary Examiner, Art Unit 2657